Rehearing denied December 4, 1923.
On Petition for Rehearing.
(220 Pac. 414.)
Mr. Andrew Koerner, for the motion.
Mr. Albert H. Tanner, contra.
RAND, J.
Upon petition for rehearing counsel for respondent contends that in deciding this cause the court has entirely overlooked and ignored what he now insists was his principal contention, namely, that at common law a husband and wife were not only tenants by the entirety of dioses in action acquired by both of them during coverture, but also held such choses in action as joint tenants with the right of survivorship in the one who outlived the other, and that if the common-law doctrine of tenancy by entirety does not prevail in this state in its application to personal property, the common-law doctrine applicable to joint tenancy, not having been abrogated by statute, does, and that upon the death of her husband, the respondent, as survivor, became the sole and absolute owner of the notes. This contention implies that at common law a husband and wife, upon the acquisition by them jointly of property during coverture, not only *441held the property by the entirety but also as joint tenants. This supposition, however, is erroneous.
In discussing various definitions of the term “joint tenancy,” Mr. Freeman accepts as a correct definition the following: “Joint tenancy is when two or more persons, not being husband and wife at the date of its acquisition, have any subject of property jointly between them in equal shares by purchase.” And he says: “Whenever a husband procures stocks in the name of himself and wife, or takes notes, mortgages' or other securities in his and her names, a tenancy by entirety is created in such stocks, notes, mortgages or other securities.” Freeman on Cotenancy and Partition (2 ed.), §§10, 68.
In 1 G-reenl. Cruise, 840, 841, the author says:
“As there can be no moieties between husband and wife they cannot be joint tenants; therefore, where an estate is conveyed to a man and his wife, and their heirs, it is not a joint tenancy; for joint tenants take by moieties, and are each seised of an undivided moiety of the whole. But husband and wife, being but one person, cannot, during the coverture, take separate estates; therefore, upon a purchase made by them both, each has the entirety, and they are seised per tout, not per my”
In 7 B. C. L. 812, the authors say:
“A tenancy by entirety has the four unities incident to joint tenancy, and in addition thereto the unity of person. An instance of this is where, under the common law, a joint conveyance is made to husband and wife. While joint tenancy may be vested in any number of natural persons more than two, tenancy by the entirety can be vested in only two natural persons, and those two are regarded as but one in law. In joint tenancy each is seised of an undivided moiety of the whole, while husband and wife take each an entirety.”
“Joint tenancies were formerly favored at law, because they were against the division of tenures; but *442as tenures are, many of them, taken away, and in a great measure abolished, that reason ceases, and courts of law now incline against them as much as is done in equity. They are a kind of estate that does not make provision for posterity.” Martin v. Smith, 5 Binn. (Pa.) 16, (6 Am. Dec. 395).
Hence, under the rules of the common law, the respondent and her husband would not have become joint tenants of notes acquired by them jointly during coverture. Nor do we agree with the contention now made that while joint tenancy, in its application to real property, is now abolished by statute in its application to personal property it is not. Except as to estates in trust and executors, the right of survivor-ship, the chief characteristic of joint tenancy, has never been recognized or upheld as an existing right by the courts of this state. Except as to trustees and executors, no case has been cited, and we have found none where it has ever been suggested that the common-law doctrine of joint tenancy has ever prevailed in this state. Eminent authorities hold that statutes containing provisions similar in terms and effect to those contained in Sections 9852 and 9936, Or. L., apply to personal property as well as to real: See Mills v. Husson, 140 N. Y. 99 (35 N. E. 422), and Overheiser v. Lackey, 207 N. Y. 229 (100 N. E. 738, Ann. Cas. 1914C, 229). In the first case the court said “that the rules governing estates or interests in lands, whether founded upon statutes or upon general principles of law, should, as far as practicable, be applied to estates or interest of a like character in personal property.” And quoted with approval from a former decision of that court, as follows: ‘ ‘ There is certainly much force in the position that one body of law should not declare a different rule for two kinds of property, when there is nothing in the nature of either kind of *443property or in the nature and effect of the rule that calls for it.” A statute of New York, almost identical in terms with Section 9852, Or. L., was held to apply to personal estate as well as to real: See Mills v. Husson, supra, and authorities there cited.-
Construing Sections 9852 and 9936, Or. L., in connection with Section 9938, we are of the opinion that these statutes apply to personal property as well as to real, and that the common-law doctrine of joint tenancy, except in the case of trustees and executors, has been abolished in this state.
The petition for rehearing is denied.
Rehearing Denied.